DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 
Response to Amendment
Acknowledgement is made of Applicant's claim amendments on 11/10/2020. The claim amendments are entered. Claims 1-32 are currently pending. Claims 1, 8, 19, and 32 are amended. 

Response to Arguments
Applicant's arguments filed on 11/10/2020 have been fully considered but they are not persuasive.

Applicant argues that the combination of the cited references allegedly fails to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s Reply  do not explicitly teach the newly amended claim limitations, their combination does teach the amended claim limitations when considered in conjunction with Sohmshetty, which has been incorporated into the rejection of the independent claims as necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 15, 17-23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0337429, hereinafter Asenjo) in view of Becker (U.S. Pat. App. Pre-Grant Pub. No. 2013/0291271, hereinafter Becker), Daniel et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0042135, hereinafter Daniel), Cai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0108181, hereinafter Cai), and Sohmshetty et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0172796, hereinafter Sohmshetty).

Regarding claim 1, Asenjo teaches:
A welding system comprising: 
a first processing circuitry ([0040]: components comprising “electronic circuitry” positioned at “diverse geographic locations” ([0077]))  to process a first welding input ([0126]: “for performing collecting analysis on industrial data collected from multiple devices across multiple industrial facilities”. See also [0046]: “input signals”.) from a first data source (“industrial device” ([0005] and [0045]) or “industrial asset” ([0089]),  including “welding cells” ([0111]) and “smart welders” [0045]) … to define a first welding data ([0080]: “process data”), 
…; 
a second processing circuitry ([0040]: components comprising “electronic circuitry” positioned at “diverse geographic locations” ([0077])) to process a second welding input ([0126]: “for performing collecting analysis on industrial data collected from multiple devices across multiple industrial facilities”. See also [0046]: “input signals”.) from a second data source (“industrial device” ([0005] and [0045]) or “industrial asset” ([0089],  including “welding cells” ([0111]) and “smart welders” [0045])  to define a second welding data ([0080]: “process data”), 
…; 
a third processing circuitry ([0040]: components comprising “electronic circuitry” positioned at “diverse geographic locations” ([0077])) to process a third welding input ([0126]: “for performing collecting analysis on industrial data collected from multiple devices across multiple industrial facilities”. See also [0046]: “input signals”.), and 
a communication network communicatively coupled (“communication connection 2450” in Fig. 24 and “communication framework 2506” in Fig. 25) with the first processing circuitry, the second processing circuitry, the third processing circuitry, and a remotely situated analytics computing platform (“cloud platform” in Fig. 1. See also [0049]: “Cloud services 112 can include, but are not limited to… remote monitoring and support”. See also previous citations above for various processing circuitry. ), 
wherein the communication network communicates the first welding data, the second welding data, and the third welding data to said remotely situated analytics computing platform via the communication network ([0110]: “cloud gateway component 210 may communicate with the cloud platform via a separate cloud gateway or other proxy device”. See also [0111] “cloud-aware smart device 1702 communicates with device management component 1014 running on the cloud platform.” See also previous citations above for various welding data.), 
([0049]: “cloud gateway”)  that employs a distributed ([0040]: “may communicate via local and/or remote processes … (e.g., data from one component interacting with another component in a local system, distributed system....”)), and scalable file system ([0050]: “the cloud platform 102, working with cloud gateways 106, can allow builders of industrial applications to provide scalable solutions as a service….”), running on a commodity cluster hardware ([0090]: “different device hardware”. See also [0135]: “multiple … systems”.), 
wherein the remotely situated analytics computing platform associates the first welding data, the second welding data, and the third welding data with one another based at least in part on tag data collected … to define a welding data set ([0063]: “The applied context data may also include a production area that yielded the data, a particular product that was being produced when the data was generated, a state of a machine (e.g., auto, semi-auto, abnormal, etc.) at the time the data was generated, and/or a role of the device within the context of the industrial process…. Context component 404 can also apply an actionable data tag to the raw data”. See also [0064]: describing that the raw data can also be stamped “with a hierarchical identification tag that indicates the data's origin within the organizational hierarchy”. See also [0075]: describing that a device can “tag the collected industrial [raw] data with contextual metadata prior to pushing the data to the cloud platform (e.g., using a transformation component 314). Such contextual metadata can include, for example, a time stamp, a location of the device at the time the data was generated, or other such information.”), 
 or updates a large scale dataset ([0089]: “a large amount of historical data gathered from many different industrial systems”. See also [0115]: “large amounts of diverse data from all stages of a supply chain”. See also [0103]: “vast set of multi-enterprise data”. )
…, the large scale dataset comprising weld operational, production, and productivity data, weld quality data, weldment quality data, welding process data, and welding machine parameters data ([0089]: “operational behavior of the asset over time for each of different sets of operating constraints or parameters”) collected from the plurality of heterogeneous data sources ([0091]: “some embodiments of the cloud based analysis system described herein may require data from different sources”. See also [0103]: “vast set of multi-enterprise data”.), and 
wherein the remotely situated analytics computing platform employs a production knowledge machine learning algorithm ([0012], [0053], and [0096]: “machine learning”) to analyze the welding data set vis-a-vis the large scale dataset ([0088]: “analysis component 1106 can perform big data analysis on the multi-enterprise data”. See also [0097]: “the cloud-based analytics services can also feed sets of customer data to a global data storage (referred to herein as Big Data for Manufacturing, or BDFM, data storage) for collective big data analysis in the cloud”) ….

While the cited reference teaches the limitations of claim 1, it does not explicitly teach: “wherein the first data source comprises an optical sensor positioned in a weld cell adjacent to a weldment to capture one or more attributes of the weldment in real-time or Becker discloses the claim limitations, teaching: 
“wherein the first data source comprises an optical sensor positioned in a weld cell adjacent to a weldment to capture one or more attributes of the weldment in real-time or near real-time”: describing that “[w]elding helmets … include arc detection system that detect when a welding arc occurs during a welding operation, for example, by employing an optical sensor.” (Becker [0014]). Wherein the welding helmet (20) comprising the optical sensor is located next to a welding station with a workpiece (28) as shown in Fig. 1, i.e. the optical sensor is next to a weldment. See also Fig. 3 showing that the welding helmet (20) comprising the “arc detection system 31 may include optical sensors 38” (Becker [0024]) and control circuitry (30), wherein “the optical sensors 38 may include one or more cameras. As will be appreciated, the one or more cameras may be used to capture images. After capturing the images, the images may be processed real time (e.g., by the control circuitry 30) to determine whether features of the images indicate the presence of welding, grinding, cutting, and so forth [i.e. weldment attributes]. For example, the images may include bright spots, sparks, or other features that may indicate that welding, grinding, and/or cutting images have been captured.” (Becker [0025]). 

“wherein the second data source is an operator interface configured to receive operator inputs from the welding operator”: describing that “the arc detection system 31 may include various user interface inputs and sensor inputs. For example, user interface inputs may include one or more manual adjustment inputs 32 and an automatic adjustment interface 34. The manual inputs 32 may include inputs disposed inside or outside of the helmet shell 22 (e.g., coupled to the lens assembly 24) that provide signals when the inputs are manipulated by the operator 18” (Becker [0022]). That is, the operator can provide manual inputs via the user interface, which is configured to receive such inputs.  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system in the cited reference with the optical sensors and components in Becker. Doing so would enable “[d]uring operation, the control circuitry 30 [to obtain] arc data that relates to the welding arcs 26 detected by the arc detection system 31.” (Becker [0032]).” Wherein “the welding helmet assembly 20 may be configured to count a number and/or determine a duration of welding arcs 26 detected. As will be appreciated, using a number of welding arcs 26 and/or durations of welding arcs 26 performed by the welding operator 18, welding operations may be evaluated to improve welding technique and/or efficiency” (Becker [0019]), resulting in “a low cost way to improve productivity and/or efficiency” (Becker [0052]).   

While the cited references teach the limitations of claim 1, they do not explicitly teach: “associated with a welding operator” on line 3; “wherein the weldment is associated with a physical traceability tag” on lines 5-6; “from the physical traceability tag” on line 25; and “to evaluate performance of the welding operator over a time period” on lines 36-37. Daniel discloses the claim limitations, teaching: 
“associated with a welding operator”: “An input component is provided that receives an input from an operator during a performance of a welding operation in which the input allows control of the welding operation or feedback from the welding operation. In an embodiment, the input component is incorporated or affixed to equipment of the operator. In another embodiment, a portable device incorporates the input component, wherein the operator interacts with the portable device to provide the input.” (Daniel [0029]). Similarly, see Daniel [0095]-[0098]: further describing the welding input component. 
“wherein the weldment is associated with a physical traceability tag” and “from the physical traceability tag”: describing RFID tags that can be attached to welding equipment or a welding work piece (Daniel [0106]-[0107], 0111], and [0122].). 
“to evaluate performance of the welding operator over a period of time”: “input device 702 provides feedback from welding job sequencer component 302 to the operator. The feedback can relate to welding equipment (e.g., settings, real time measurements, among others), performance (e.g., weld score, ranking based on comparison with other operators, and the like), job information (e.g., workpiece number, welding duration of time, number of welds, measurement of length of welds made, date, time, among others), or a combination thereof. In another embodiment, input component 702 can provide haptic feedback to the operator during the welding procedure. The haptic feedback can correspond to whether the weld being created by the operator is meeting a condition (e.g., size or dimension of weld, duration of time to create, location of weld, among others). For instance, a haptic feedback (e.g., a motion, vibration, movement, and the like) to the operator can communicate to the operator that the current weld being created is falling short of a quality requirement (e.g., dimension, size, among others).” (Daniel [0099]). 
Similarly, see Daniel [0070]: describing that a “[w]eld score component 308 [that] is included with welding system 300 and is configured to evaluate a weld created by an operator within welding work cell 304 upon completion of such weld”. The welding operation occurs within a “predetermined period of time” (Daniel [0051]) and that “semi-automatic welding work”, i.e. work involving a human operator, can be done via selection of a “welding schedule according to an elapsed time” (Daniel [0053]) describing. Wherein these time periods denote when an operator is active and whose performance can be evaluated. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system and components in the cited references with the operator data in Daniel. Doing so would enable a “[w]elding system 300 … that is configured to monitor a welding process and/or a welding operator in real time. For instance, the welding process is monitored in real time to detect at least one of a welding parameter …, a welding schedule parameter …, a weld on a workpiece as the weld is created, a movement of an operator, a position of a welding tool, a position or location of a welding equipment, a position or location of an operator, sensor data …, and the like” (Daniel [0069]). Wherein the welding system comprises of a check point component, a welding job sequencer component, a weld score component, and an input component (as depicted in Figs. 3 and 7), among other components, that can cooperatively communicate with each other to ensure a quality weld and a quality operator performance. 

While the cited references teach the limitations of claim 1, they do not explicitly teach: “from a networked weld tester to define a third welding data, wherein the networked weld tester is configured to physically test at least one quality of the weldment and the third welding input reflects said at least one quality of the weldment” on lines 10-13 and “to classify the weldment as either acceptable or unacceptable as a function of the characteristic of the weldment Cai discloses the claim limitations, teaching: 
“from a networked weld tester to define a third welding data, wherein the networked weld tester is configured to physically test at least one quality of the weldment and the third welding input reflects said at least one quality of the weldment”: “the host machine 26 shown in FIG. 1, in executing the method 100 to monitor a weld joint and/or control the welding system 10 during a vibration welding process, automatically builds a total welding signature using the sensory data 11, 111 and extracts selected feature sets from the weld signature. As noted above, the total weld signature is constructed from a plurality of different welding parameters. The host machine 26 then compares and correlates the extracted feature sets with any available and relevant internal control data” (Cai [0040]). Wherein “the host machine 26 predicts or determines a weld quality using the extracted feature set or the total weld signature as noted above” (Cai [0045]).
“to classify the weldment as either acceptable or unacceptable as a function of said first, second, and third welding data, and...”:  describing that the extracted feature sets comprising welding data or welding signature data can be composed of “various pairings or groupings of selected welding parameters that define a portion of a total weld signature” (Cai [0029]) and that an “extracted feature set of such a weld signature [or a weld signature can be categorized as] (1) acceptable, good, or passing, or (2) unacceptable, bad, or failing, according to a predetermined set of quality criteria” (Cai [0041]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system and components in the cited references with the weld testing and weldment data in Cai. Doing so would enable a “method for monitoring and controlling a vibration welding system includes collecting sensory data during formation of a welded joint using sensors positioned with respect to welding interfaces of a work piece. A host machine extracts a feature set from a welding signature collectively defined by the sensory data, compares and correlates the feature set with validated information in a library, and executes a control action(s) when the present feature set insufficiently matches the information. A welding system includes a sonotrode, sensors, and the host machine.” (Cai Abstract). Wherein the “weld signature [can be determined to be] (1) acceptable, good, or passing, or (2) unacceptable, bad, or failing, according to a predetermined set of quality criteria” via a host machine comprising a neural network (Cai [0041]). 

While the cited references teach the limitations of claim 1, they do not explicitly teach: “based at least in part on said welding data set from a plurality of heterogeneous data sources to derive a common hypothesis applicable to at least two of said plurality of heterogeneous data sources” on lines 27-29 and “to predict a characteristic of the weldment using the common hypothesis” on line 34. Sohmshetty discloses the claim limitations, teaching: 
“based at least in part on said welding data set from a plurality of heterogeneous data sources to derive a common hypothesis applicable to at least two of said plurality of heterogeneous data sources”: describing welding predictions that can be derived from the prediction engines, which can utilize various data sources comprising historical welding prediction data, user input data of weld and stack info, and process variables (Sohmshetty [0042] and Table 1). Wherein the welding predictions can denote a hypothesis regarding the welding (Sohmshetty [0041] and [0045]). 
“to predict a characteristic of the weldment using the common hypothesis”: describing that “[a] determination may be made as to the weldability of the stackup, based on the prediction, for purposes of recommending a weld as illustrated in block 210. The weldability prediction may be transmitted to the reporting engine 112 for performing a weld process schedule recommendation” (Sohmshetty [0080] and [0041]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system and components in the cited references with the prediction and various data sources in Shomshetty. Doing so would enable a “[w]eldability server 108 may have installed a number of software engines for generation and transmission of weldability predictions and recommendations to a general user (e.g., at terminal 102 c). Prediction engine(s) 110 may use predictive logic, based on welding prediction data (e.g., historical welding data), to determine one or more weldability predictions.” (Shomshetty [0041]). 

Regarding claim 2, the rejection of claim 1 is incorporated. While cited references teach the claim limitations, Becker further teaches: 
The welding system of claim 1, wherein the optical sensor is integrated with welding headwear of the welding operator (Becker [0014]: “Welding helmets … include arc detection system that detect when a welding arc occurs during a welding operation, for example, by employing an optical sensor.” Similarly, see Becker [0024]-[0025]: describing the optical sensors integrated with the welding helmet, as worn by a welding operator. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system in the cited  with the optical sensors and components in Becker. A motivation to combine the cited references with Becker was previously given

Regarding claim 3, Asenjo teaches:
The welding system of claim 1, wherein the first data source is associated with a first physical location and the second data source is associated with a second physical location that is different from said first physical location ([0050]: “multiple industrial facilities at different geographic locations”. See also [0077]: “Industrial systems 816 can comprise different industrial automation systems within … different industrial facilities at diverse geographical locations.” See also [0115]: “associate geographically diverse data with a customer identifier….”).

Regarding claim 4, Asenjo teaches:
The welding system of claim 1, wherein the first data source and the second data source are associated with a single physical location ([0077]: “Industrial systems 816 can comprise different industrial automation systems within a given facility.…”).

Regarding claim 5, Asenjo teaches:
The welding system of claim 1, wherein the first data source and the second data source are heterogeneous data sources ([0091]: “some embodiments of the cloud based analysis system described herein may require data from different sources”. See also [0103]: “vast set of multi-enterprise data”.).

Regarding claim 7, Asenjo teaches:
The welding system of claim 1, wherein the production knowledge machine learning algorithm is agnostic to welding operation type ([0045]: “smart welders”), weldment type, or welding application type ([0111]: “weld cells”).

Regarding claim 8, Asenjo teaches: 
The welding system of claim 1, wherein the remotely situated analytics computing platform is further configured to generate a control signal based at least in part on the characteristic that is transmitted back to the weld cell for weld process control ([0045]-[0046]: describing that the system can comprise industrial controller(s) that can send the appropriate data control signal to various devices, e.g. a smart welding device, based on real-time process data ([0058]). Wherein such a device can comprise a “work cell” that can be managed by the system ([0111] and [0113]-[0114]).)

Regarding claim 9, Asenjo teaches:
The welding system of claim 1, wherein said cloud computing framework is a Platform as a Service (PaaS) ([0048]: “cloud platform 102 can be provided by a cloud provider as a platform-as-a-service (PaaS)”) or an Infrastructure as a Service (IaaS). 

Regarding claim 15, Asenjo teaches:
The welding system of claim 1, wherein the characteristic is employed to facilitate a function selected from a group consisting of: (1) machine learning ([0012], [0053], and [0096]: “machine learning”); (2) predictive modeling or analytics; (3) 

Regarding claim 17, Asenjo teaches:
The welding system of claim 2, wherein the second welding data includes marking data ([0063]: “contextualized data”. See also [0058]: “real-time data”, i.e. raw industrial data 320.) received via the operator interface ([0053]: “user interface component 204” and [0060]: “industrial controller 302”), wherein the marking data indicates whether said weld, weldment, or weld process ([0080]: “process data”) is subject to one or more quality classifications or fault classifications ([0080]: “device-level and process-level faults and alarms”). 

Regarding claim 18, Asenjo teaches:
The welding system of claim 1, wherein the communication network receives (see Fig. 25, communication framework 2506 receives data from client 2502 and client data stores 2508) said first welding data and said second welding data in batches or in live streaming format (“real-time data” is collected by industrial devices like an industrial controller ([0058]) wherein the industrial device “communicatively links” to the cloud [0128] via the communication connection and framework shown in Figs. 24 and 25, respectively)
Regarding claim 19, Asenjo teaches:
A production knowledge system for processing information collected from welding equipment, the production knowledge system comprising: 
a communication network communicatively coupled (“communication connection 2450” in Fig. 24 and “communication framework 2506” in Fig. 25) with welding equipment ([0078] and [0088]: “equipment” that can include “welding cells” ([0111]) and “smart welders” [0045])  situated at one or more physical locations ([0049]: “multiple industrial facilities at different geographical locations”), 
wherein the communication network is configured to receive (see Fig. 25, communication framework 2506 receives data from client 2502 and client data stores 2508), from said welding equipment, a first welding data representing a first welding input ([0126]: “for performing collecting analysis on industrial data collected from multiple devices across multiple industrial facilities”. See also [0046]: “input signals”.) from a first data source (“industrial device” ([0005] and [0045]) or “industrial asset” ([0089],  including “welding cells” ([0111]) and “smart welders” [0045]), a second welding data representing a second welding input ([0126]: “for performing collecting analysis on industrial data collected from multiple devices across multiple industrial facilities”. See also [0046]: “input signals”.) from a second data source (“industrial device” ([0005] and [0045]) or “industrial asset” ([0089],  including “welding cells” ([0111]) and “smart welders” [0045]), and
…; and 
an analytics computing platform remotely situated from the welding equipment (“cloud platform” in Fig. 1. See also [0049]: “Cloud services 112 can include, but are not limited to… remote monitoring and support”) and operatively coupled (“communication connection 2450” in Fig. 24 and “communication framework 2506” in Fig. 25) with the communication network, 
wherein the analytics computing platform is facilitated via a cloud computing framework ([0049]: “cloud gateway”) that employs a distributed ([0040]: “may communicate via local and/or remote processes … (e.g., data from one component interacting with another component in a local system, distributed system....”)) and scalable file system ([0050]: “the cloud platform 102, working with cloud gateways 106, can allow builders of industrial applications to provide scalable solutions as a service….”) running on a commodity cluster hardware ([0090]: “different device hardware”. See also [0135]: “multiple … systems”.), 
wherein the analytics computing platform associates the first welding data with the second welding data based at least in part on tag data collected … to define a welding data set ([0063]: “apply an actionable data tag to the raw data”), 
wherein the analytics computing platform generates or updates a large scale dataset ([0089]: “a large amount of historical data gathered from many different industrial systems”. See also [0115]: “large amounts of diverse data from all stages of a supply chain”. See also [0103]: “vast set of multi-enterprise data”. ) …, the large scale dataset comprising weld operational, production, and productivity data, weld quality data, weldment quality data, welding process data, and welding machine parameters data ([0089]: “operational behavior of the asset over time for each of different sets of operating constraints or parameters”) collected from the plurality of heterogeneous data sources ([0091]: “some embodiments of the cloud based analysis system described herein may require data from different sources”. See also [0103]: “vast set of multi-enterprise data”.), and 
wherein the analytics computing platform employs a production knowledge machine learning algorithm ([0012], [0053], and [0096]: “machine learning”) to analyze the welding data set vis-a-vis the large scale dataset ([0088]: “analysis component 1106 can perform big data analysis on the multi-enterprise data”. See also [0097]: “the cloud-based analytics services can also feed sets of customer data to a global data storage (referred to herein as Big Data for Manufacturing, or BDFM, data storage) for collective big data analysis in the cloud”)….

While the cited reference teaches the limitations of claim 19, it does not explicitly teach: “wherein the first data source comprises an optical sensor positioned in a weld cell adjacent to a weldment to capture one or more attributes of the weldment or the welding equipment in real-time or near real-time” on lines 8-10. Becker discloses the claim limitations, teaching: “Welding helmets … include arc detection system that detect when a welding arc occurs during a welding operation, for example, by employing an optical sensor.” (Becker [0014]). Wherein the welding helmet (20) comprising the optical sensor is located next to a welding station with a workpiece (28) as shown in Fig. 1, i.e. the optical sensor is next to a weldment. See also Fig. 3 showing that the welding helmet (20) comprising the “arc detection system 31 may include optical sensors 38” (Becker [0024]) and control circuitry (30), wherein “the optical sensors 38 may include one or more cameras. As will be appreciated, the one or more cameras may be used to capture images. After capturing the images, the images may be processed real time (e.g., by the control circuitry 30) to determine whether features of the images indicate the presence of welding, grinding, cutting, and so forth [i.e. weldment attributes]. For example, the images may include bright spots, sparks, or other features that may indicate that welding, grinding, and/or cutting images have been captured.” (Becker [0025]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system in the cited reference with the optical sensors and components in Becker. Doing so would enable “[d]uring operation, the control circuitry 30 [to obtain] arc data that relates to the welding arcs 26 detected by the arc detection system 31.” (Becker [0032]).” Wherein “the welding helmet assembly 20 may be configured to count a number and/or determine a duration of welding arcs 26 detected. As will be appreciated, using a number of welding arcs 26 and/or durations of welding arcs 26 performed by the welding operator 18, welding operations may be evaluated to improve welding technique and/or efficiency” (Becker [0019]), resulting in “a low cost way to improve productivity and/or efficiency” (Becker [0052]).

While the cited references teach the limitations of claim 19, they do not explicitly teach: “wherein the weldment is associated with a physical traceability tag” on line 10; “from the physical traceability tag” on lines 17-18; “to predict a remaining life of a consumable tool of said welding equipment” on lines 30-31. Daniel 
“wherein the weldment is associated with a physical traceability tag” and “from the physical traceability tag”: describing RFID tags that can be attached to welding equipment or a welding work piece (Daniel [0106]-[0107], 0111], and [0122].). 
“to predict a remaining life of a consumable tool of said welding equipment”: a “welding job sequencer component 302 [that] uses a welding sequence that can include a replenishment of a consumable. The welding sequence can be created or edited to include a replenishment of a consumable for at least one of a welding work cell, a welding equipment, among others. For instance, a replenishment of a consumable can be included with a welding sequence after a period of time, wherein the period of time is estimated based on the duration the welding equipment is used (e.g., estimate the use of consumables). Thus, a welding environment, welding system, and/or welding work cell can be evaluated in real time or from collected real time data and identify data to determine a replenishment of a consumable. Moreover, the welding sequence can include a step to replenish the consumable based on estimations of the consumable remaining and/or real time monitoring of the consumable.” (Daniel [0100]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system and components in the cited references with the consumables estimate in Daniel. Doing so would enable a “[w]elding system 300 … that is configured to monitor a welding process and/or a welding operator in real time. For instance, the welding process is monitored in real time to detect at least one of a welding parameter …, a welding schedule parameter …, a weld on a workpiece as the weld is created, a movement of an operator, a position of a welding tool, a position or location of a welding equipment, a position or location of an operator, sensor data …, and the like” (Daniel [0069]). Wherein the welding system comprises of a check point component, a welding job sequencer component, a weld score component, and an input component (as depicted in Figs. 3 and 7), among other components, that can cooperatively communicate with each other to ensure a quality weld and a quality operator performance with adequate consumables. 

While the cited references teach the limitations of claim 19, they do not explicitly teach: “a third welding data representing at least one physically-tested quality of the weldment” on line 7 and “to classify the weldment as either acceptable or unacceptable as a function of the characteristic of the weldment Cai discloses the claim limitations, teaching: 
“a third welding data representing at least one physically-tested quality of the weldment”: “the host machine 26 shown in FIG. 1, in executing the method 100 to monitor a weld joint and/or control the welding system 10 during a vibration welding process, automatically builds a total welding signature using the sensory data 11, 111 and extracts selected feature sets from the weld signature. As noted above, the total weld signature is constructed from a plurality of different welding parameters. The host machine 26 then compares and correlates the extracted feature sets with any available and relevant internal control data” (Cai [0040]). Wherein “the host machine 26 predicts or determines a weld quality using the extracted feature set or the total weld signature as noted above” (Cai [0045]). 
“to classify the weldment as either acceptable or unacceptable as a function of the characteristic of the weldment describing that the extracted feature sets comprising welding data or welding signature data can be composed of “various pairings or groupings of selected welding parameters that define a portion of a total weld signature” (Cai [0029]) and that an “extracted feature set of such a weld signature [or a weld signature can be categorized as] (1) acceptable, good, or passing, or (2) unacceptable, bad, or failing, according to a predetermined set of quality criteria” (Cai [0041]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system and components in the cited references with the weld testing and weldment data in Cai. Doing so would enable a “method for monitoring and controlling a vibration welding system includes collecting sensory data during formation of a welded joint using sensors positioned with respect to welding interfaces of a work piece. A host machine extracts a feature set from a welding signature collectively defined by the sensory data, compares and correlates the feature set with validated information in a library, and executes a control action(s) when the present feature set insufficiently matches the information. A welding system includes a sonotrode, sensors, and the host machine.” (Cai Abstract). Wherein the “weld signature [can be determined to be] (1) acceptable, good, or passing, or (2) unacceptable, bad, or failing, according to a predetermined set of quality criteria” via a host machine comprising a neural network (Cai [0041]). 

While the cited references teach the limitations of claim 19, they do not explicitly teach: “based at least in part on said welding data set from a plurality of heterogeneous data sources to derive a common hypothesis applicable to at least two of said plurality of heterogeneous data sources” on lines 20-22 and “to predict a characteristic of the welding equipment or the weldment using the common hypothesis” on lines 28-29. Sohmshetty discloses the claim limitations, teaching: 
“based at least in part on said welding data set from a plurality of heterogeneous data sources to derive a common hypothesis applicable to at least two of said plurality of heterogeneous data sources”: describing welding predictions that can be derived from the prediction engines, which can utilize various data sources comprising historical welding prediction data, user input data of weld and stack info, and process variables (Sohmshetty [0042] and Table 1). Wherein the welding predictions can denote a hypothesis regarding the welding (Sohmshetty [0041] and [0045]). 
“to predict a characteristic of the welding equipment or the weldment using the common hypothesis”: describing that “[a] determination may be made as to the weldability of the stackup, based on the prediction, for purposes of recommending a weld as illustrated in block 210. The weldability prediction may be transmitted to the reporting engine 112 for performing a weld process schedule recommendation” (Sohmshetty [0080] and [0041]). 
Shomshetty. Doing so would enable a “[w]eldability server 108 may have installed a number of software engines for generation and transmission of weldability predictions and recommendations to a general user (e.g., at terminal 102 c). Prediction engine(s) 110 may use predictive logic, based on welding prediction data (e.g., historical welding data), to determine one or more weldability predictions.” (Shomshetty [0041]). 

Regarding claim 20, claim 20 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2. Claim 20 is another system claim that corresponds to system claim 2.

Regarding claim 21, claim 21 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3. Claim 21 is another system claim that corresponds to system claim 3.

Regarding claim 22, claim 22 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 22 is another system claim that corresponds to system claim 4.

Regarding claim 23, claim 23 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 23 is another system claim that corresponds to system claim 5.

Regarding claim 30, claim 30 is substantially similar to claim 15 and therefore is rejected on the same ground as claim 15. Claim 30 is another system claim that corresponds to system claim 15.

Claims 6, 11, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0337429, hereinafter Asenjo), Becker (U.S. Pat. App. Pre-Grant Pub. No. 2013/0291271, hereinafter Becker), Daniel et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0042135, hereinafter Daniel), Cai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0108181, hereinafter Cai), and Sohmshetty et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0172796, hereinafter Sohmshetty) in view of Lawson et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2013/0211559, hereinafter Lawson).

Regarding claim 6, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, they do not teach explicitly teach: “wherein the remotely situated analytics computing platform cleans or formats the first welding data and the second welding data into a standardized or structured form.” Lawson discloses the claim limitations, teaching: a “cloud platform 406 … [with] cloud services 414 (such as the operator interface system described herein) [that] can reside and execute on the cloud platform 406 as cloud-based services…” (Lawson [0046] – [0047]). Wherein the “cloud-based operator interface system 306 [residing on cloud platform 406 as shown in Fig. 3 and described in [0047]] can apply cloud-side processing to the industrial data to facilitate presenting the data in meaningful ways to the client devices…. For example, cloud-based operator interface system 306 can add context to the incoming data … [and] also aggregate data from multiple industrial systems” (Lawson [0044]). Lawson further teaches that “[s]uch applications [i.e. cloud platform and system] can collect data from a customer's industrial system and correlate the data for the purpose of generating reports, creating custom visualizations, archiving the data, performing system analyses, or other functions.” (Lawson [0046] – [0047]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the cloud computing framework of the cited references with the cloud-based system that can collect data from multiple industrial system in Lawson. Doing so would allow for “the cloud services 414 [to] deliver visibility, reporting, analytics, and event management” (Lawson [0048]).

Regarding claim 11, the rejection of claim 1 is incorporated. While the cited references teach the claimed limitations, they do not teach explicitly teach: “wherein said cloud computing framework is a platform for managing heterogeneous distributed data center infrastructures”. Lawson discloses the claim limitations, teaching a “cloud-based operator interface system [that] can collect data from multiple industrial systems at different geographic locations” (Lawson [0008]). Lawson further teaches that the “operator interface system [is] running as a service on a cloud platform” (Lawson [0008]). See also Lawson Fig. 3 showing the industrial systems 3081 and 308N at different physical locations connecting to the cloud platform. 
 with the cloud-based system that can collect data from multiple industrial system in Lawson. Doing so would allow for “the cloud services 414 [to] deliver visibility, reporting, analytics, and event management” (Lawson [0048]).

Regarding claim 26, claim 26 is substantially similar to claim 11 and therefore is rejected on the same ground as claim 11. Claim 26 is another system claim that corresponds to system claim 11.

Claims 10, 12, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0337429, hereinafter Asenjo), Becker (U.S. Pat. App. Pre-Grant Pub. No. 2013/0291271, hereinafter Becker), Daniel et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0042135, hereinafter Daniel), Cai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0108181, hereinafter Cai), and Sohmshetty et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0172796, hereinafter Sohmshetty) in view of Padhy “Big Data Processing with Hadoop-MapReduce in Cloud Systems” (hereinafter Padhy).

Regarding claim 10, the rejection of claim 1 is incorporated. While the cited references teach the claimed limitations, they do not teach explicitly teach: “wherein said cloud computing framework employs MapReduce parallel processing”. Padhy discloses “wherein said cloud computing framework employs MapReduce parallel processing”, teaching that “Hadoop MapReduce is a programming model and software framework for writing applications that rapidly process vast amounts of data in parallel on large clusters of compute nodes” (Padhy abstract and Section 3, page 18), whereby “the underlying MapReduce library automatically parallelizes the computation” (Padhy section 5, page 20). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning algorithm of the cited references with the MapReduce parallelization technique in Padhy. Doing so would allow for the machine learning algorithm to be “flexible”, have a high fault tolerance, and “high scalability” (Padhy Section 5.4, page 26), as well as enabling an “effectiveness and ease-of-use … in parallelization” (Padhy Section 6, page 26) when analyzing large datasets. 

Regarding claim 12, the rejection of claim 1 is incorporated. While the cited references teach the claimed limitations, they do not teach explicitly teach: “wherein said production knowledge machine learning algorithm is a scalable machine learning algorithm”. Padhy discloses the claim limitations, teaching: a type of scaling machine learning algorithm, MapReduce (Padhy Section 5, page 20; Section 5.1, page 21; and Section 5.4, page 26) within a framework to analyze “data warehousing and analytics” and “for large scale machine learning and data mining applications” (Padhy Section 3.1, page 19). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning algorithm of the cited references with the scalable machine learning algorithm in Padhy. Doing so would allow for the scalable machine learning algorithm to have “ease-of-use, scalability, and failover properties” (Padhy Section 1, page 16).

Regarding claim 25, claim 25 is substantially similar to claim 10 and therefore is rejected on the same ground as claim 10. Claim 25 is another system claim that corresponds to system claim 10.

Regarding claim 27, claim 27 is substantially similar to claim 12 and therefore is rejected on the same ground as claim 12. Claim 27 is another system claim that corresponds to system claim 12.

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0337429, hereinafter Asenjo), Becker (U.S. Pat. App. Pre-Grant Pub. No. 2013/0291271, hereinafter Becker), Daniel et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0042135, hereinafter Daniel), Cai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0108181, hereinafter Cai), and Sohmshetty et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0172796, hereinafter Sohmshetty) in view of Matteucci “A Tutorial on Clustering Algorithms: K-Means Clustering” (hereinafter Matteucci).

Regarding claim 13, the rejection of claim 1 is incorporated. While the cited references teach the claimed limitations, they do not teach explicitly teach: “wherein said production knowledge machine learning algorithm is an unsupervised learning algorithm that employs at least one technique selected from a group consisting of: (1) k-means”.  Matteucci discloses the claim limitations, teaching: “K-means [as] one of the simplest unsupervised learning algorithms” (Matteucci paragraph 1), with the use of k-means in unsupervised learning algorithms. 
 with the unsupervised learning algorithm involving k-means in Matteucci. Doing so would allow for the machine learning algorithm to “solve the well known clustering problem…. [enabling] a simple and easy way to classify a given data set through a certain number of clusters clustering problem” (Matteucci paragraph 1). 

Regarding claim 28, claim 28 is substantially similar to claim 13 and therefore is rejected on the same ground as claim 13. Claim 28 is another system claim that corresponds to system claim 13.

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0337429, hereinafter Asenjo), Becker (U.S. Pat. App. Pre-Grant Pub. No. 2013/0291271, hereinafter Becker), Daniel et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0042135, hereinafter Daniel), Cai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0108181, hereinafter Cai), and Sohmshetty et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0172796, hereinafter Sohmshetty) in view of Kotsiantis, “Supervised Machine Learning: A Review of Classification Techniques” (hereinafter Kotsiantis).

Regarding claim 14, the rejection of claim 1 is incorporated. While the cited references teach the claimed limitations, they do not teach explicitly teach: “wherein said production knowledge machine learning algorithm is a supervised learning algorithm that employs at least Kotsiantis discloses the claim limitations, teaching: “decision trees” as a type of supervised machine learning algorithm (Kotsiantis section 3.1). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the machine learning algorithm of the cited references with the supervised learning algorithm involving decision trees in Kotsiantis. Doing so would allow for the machine learning algorithm to possess a “very good combination of error rate and speed” (Kotsiantis 3.1, pg. 252, last paragraph), enabling the efficient analysis of a large dataset and to “perform better when dealing with discrete/categorical features” (Kotsiantis 3.1, pg. 253, paragraph 4).

Regarding claim 29, claim 29 is substantially similar to claim 14 and therefore is rejected on the same ground as claim 14. Claim 29 is another system claim that corresponds to system claim 14.

Claims 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0337429, hereinafter Asenjo), Becker (U.S. Pat. App. Pre-Grant Pub. No. 2013/0291271, hereinafter Becker), Daniel et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0042135, hereinafter Daniel), Cai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0108181, hereinafter Cai), and Sohmshetty et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0172796, hereinafter Sohmshetty) in view of NAGRA, “Technical Report 09-05: Critical Review of Welding Technology for Canisters for Disposal of Spent Fuel and High Level Waste” (hereinafter NAGRA)
Regarding claim 16, the rejection of claim 1 is incorporated. While the cited references teach the claimed limitations, they do not teach explicitly teach: “wherein the large scale dataset further comprises welding equipment maintenance data, weld geometry data, weld quality data, and welding operation productivity data.” NAGRA discloses “wherein the large scale dataset further comprises welding equipment maintenance data, weld geometry data, weld quality data, and welding operation productivity data”, teaching:
“Equipment maintenance” (NAGRA section 6.2.1.2 and section 6.2.1.1 first paragraph, pg. 61). 
“Geometry during welding” (NAGRA Conclusions #9 pg. II and Conclusions pg. 111); “weld geometry” (NAGRA section 7.3, 2nd paragraph, pg. 84 and Figs. 16-18, pg. XVI and 42-43). 
“Weld quality” (NAGRA Objective, pg. 3; section 4.6 first paragraph, pg. 25 and section 4.9.3.1).   
“Productivity” (NAGRA section 6.2.1.1). NAGRA also teaches “remote operation” of various welding processes and their “productivity” (see e.g. NAGRA Executive Summary, pg. 1; Objective, pg. 3; Sections 4.2.2, 4.2.4, 4.2.6, 4.2.8, and so forth).   

Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the dataset in the cited references with the welding related dataset in NAGRA. Doing so would allow for a comparison of the “[a]dvantages and disadvantages of each process in terms of welding speed, weld quality, tolerances and cost” (NAGRA Objective pg. 3).

Regarding claim 31, claim 31 is substantially similar to claim 16 and therefore is rejected on the same ground as claim 16. Claim 31 is another system claim that corresponds to system claim 16.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0337429, hereinafter Asenjo), Becker (U.S. Pat. App. Pre-Grant Pub. No. 2013/0291271, hereinafter Becker), Daniel et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0042135, hereinafter Daniel), Cai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0108181, hereinafter Cai), and Sohmshetty et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0172796, hereinafter Sohmshetty) in view of Maturana et. al. (U.S. Pat. No. 9,253,054, hereinafter Maturana).

Regarding claim 24, the rejection of claim 19 is incorporated. While the cited references teach the claimed limitations, they do not explicitly teach: “wherein the analytics computing platform generates a control signal based at least in part on the characteristic”. Maturana discloses the claim limitation, teaching: "a cloud-based infrastructure [that] can facilitate gathering, transmitting ... control and automation data" (Maturana col. 2, lines 30-31), wherein various "control signals" are possible (Maturana col. 6, lines 9-13), such that the "cloud-based infrastructure" and its applications can be used for "real-time … analysis" (Maturana col. 15, lines 64-67) to "generate 2006 at least one of a notification output, a recommendation output, or a control output based on the cloud-side analytics" (Maturana Fig. 20 and col. 20, lines 21-40). See also Fig. 21 box 2106 and col. 20, lines 41-51.). 
Maturana. Doing so would allow for "real-time monitoring of system events, alarming, trend analysis, risk assessment, or other such analytics" (Maturana col. 20, lines 36-37).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0337429, hereinafter Asenjo) in view of Veteran Owned Business, “Steel Fabricators Directory” (hereinafter VOB), Becker (U.S. Pat. App. Pre-Grant Pub. No. 2013/0291271, hereinafter Becker), Cai et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0108181, hereinafter Cai), Sohmshetty et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0172796, hereinafter Sohmshetty), and Daniel et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0042135, hereinafter Daniel).

Regarding claim 32, Asenjo teaches:
A production knowledge system for processing a welding data set associated with at least one weld, the production knowledge system comprising: 
a communication network communicatively coupled (“communication connection 2450” in Fig. 24 and “communication framework 2506” in Fig. 25) with welding equipment ([0078] and [0088]: “equipment” that can include “welding cells” ([0111]) and “smart welders” [0045]) situated at two or more physical locations ([0049]: “multiple industrial facilities at different geographical locations”)…, 
see Fig. 25, communication framework 2506 receives data from client 2502 and client data stores 2508), from said welding equipment, the welding data set associated with at least one weld ([0011], [0062], and [0120]: “data sets” wherein such data sets can include those of  “welding cells” ([0111]) and “smart welders” [0045]), 
wherein the welding data set is generated based at least in part on an output signal ([0046] and [0056]: “output signals”) from one or more sensors ([0066]: “data from multiple sensors measuring related aspects of an automation system….” See also [0045]: “sensors”) …, and 
wherein said one or more sensors are situated to capture ([0066]: “data from multiple sensors measuring related aspects of an automation system….” See also [0045]: “sensors”) one or more attributes of a weld or welding process ([0080]: “process data”); 
…; and 
 a processing circuitry that is situated remotely from at least one of said two or more physical locations ([0040]: components comprising “electronic circuitry” positioned at “diverse geographic locations” ([0077])), 
wherein the processing circuitry is operatively coupled with the communication network and a weld data store ([0077], [0083]-[0084], and [0088]: “data store”), 
wherein the weld data store employs a dataset, said dataset comprising heterogeneous weld manufacturing data ([0078]: describing various “manufacturing data” from various sources) collected from a plurality of physical locations ([0077]: “diverse geographic locations”), 
…, and
wherein the processing circuitry employs a scalable system ([0050]: “the cloud platform 102, working with cloud gateways 106, can allow builders of industrial applications to provide scalable solutions as a service….”) machine learning algorithm ([0012], [0053], and [0096]: “machine learning”) to analyze the welding data set vis-a-vis the weld manufacturing data ([0088]: “analysis component 1106 can perform big data analysis on the multi-enterprise data”. See also [0097]: “the cloud-based analytics services can also feed sets of customer data to a global data storage (referred to herein as Big Data for Manufacturing, or BDFM, data storage) for collective big data analysis in the cloud”)… and 
to predict a … said welding equipment (“predictive” [0069]: “cloud-based analytics services can analyze the received data collectively with data received from other devices, assets, and industrial enterprises in order to learn industry specific trends, provide predictive maintenance notifications, generate risk assessment reports, identify system configurations or best practices that result in Superior performance, or other Services.” Wherein “[l]everaging this vast set of multi-enterprise data allows analysis component 1106 to generate customized predictions and recommendations relevant to the customer's particular industrial assets” ([0103]).).

While the cited reference teaches the limitations of claim 32, it does not explicitly teach: “of unrelated fabricators” on line 4. VOB discloses the claim limitations, teaching: a directory of various metal and weld fabricators (VOB pgs. 3-5). Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system and components in the cited reference with the various fabricators in VOB. Doing so would enable a showing of “Steel Fabricator Companies owned by past military and present military members … specializing in steel fabrication” (VOB pg. 1). 

While the cited reference teaches the limitations of claim 32, it does not explicitly teach: “the one or more sensors comprising an optical sensor positioned in a weld cell adjacent to a weldment to capture one or more attributes of the weldment in real-time or near real-time” on lines 8-10. Becker discloses the claim limitations, teaching: “Welding helmets … include arc detection system that detect when a welding arc occurs during a welding operation, for example, by employing an optical sensor.” (Becker [0014]). Wherein the welding helmet (20) comprising the optical sensor is located next to a welding station with a workpiece (28) as shown in Fig. 1, i.e. the optical sensor is next to a weldment. See also Fig. 3 showing that the welding helmet (20) comprising the “arc detection system 31 may include optical sensors 38” (Becker [0024]) and control circuitry (30), wherein “the optical sensors 38 may include one or more cameras. As will be appreciated, the one or more cameras may be used to capture images. After capturing the images, the images may be processed real time (e.g., by the control circuitry 30) to determine whether features of the images indicate the presence of welding, grinding, cutting, and so forth [i.e. weldment attributes]. For example, the images may include bright spots, sparks, or other features that may indicate that welding, grinding, and/or cutting images have been captured.” (Becker [0025]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system in the cited reference with the optical sensors and components in Becker. Doing so would enable “[d]uring operation, the control circuitry 30 [to obtain] arc data that relates to the welding arcs 26 detected by the arc detection system 31.” (Becker [0032]).” Wherein “the welding helmet assembly 20 may be configured to count a number and/or determine a duration of welding arcs 26 detected. As will be appreciated, using a number of welding arcs 26 and/or durations of welding arcs 26 performed by the welding operator 18, welding operations may be evaluated to improve welding technique and/or efficiency” (Becker [0019]), resulting in “a low cost way to improve productivity and/or efficiency” (Becker [0052]).

While the cited references teach the limitations of claim 32, they do not explicitly teach: “a networked weld tester that is configured to physically test at least one quality of the weldment and to automatically record and digitally transmit testing data via the communication network” on lines 13-15. Cai discloses the claim limitations, teaching: 
“a networked weld tester that is configured to physically test at least one quality of the weldment and to automatically record and digitally transmit testing data via the communication network”: “the host machine 26 shown in FIG. 1, in executing the method 100 to monitor a weld joint and/or control the welding system 10 during a vibration welding process, automatically builds a total welding signature using the sensory data 11, 111 and extracts selected feature sets from the weld signature. As noted above, the total weld signature is constructed from a plurality of different welding parameters. The host machine 26 then compares and correlates the extracted feature sets with any available and relevant internal control data” (Cai [0040]). Wherein “the host machine 26 predicts or determines a weld quality using the extracted feature set or the total weld signature as noted above” (Cai [0045]).  

While the cited references teach the limitations of claim 19, they do not explicitly teach: “wherein the processing circuitry is configured to derive a common hypothesis applicable to the heterogeneous weld manufacturing data” on lines 22-23 and “to predict a characteristic of said at least one weld or weldment using the common hypothesis” on lines 25-26. Sohmshetty discloses the claim limitations, teaching: 
“wherein the processing circuitry is configured to derive a common hypothesis applicable to the heterogeneous weld manufacturing data”: describing welding predictions that can be derived from the prediction engines, which can utilize various data sources comprising historical welding prediction data, user input data of weld and stack info, and process variables (Sohmshetty [0042] and Table 1). Wherein the welding predictions can denote a hypothesis regarding the welding (Sohmshetty [0041] and [0045]). 
“to predict a characteristic of said at least one weld or weldment using the common hypothesis”: describing that “[a] determination may be made as to the weldability of the stackup, based on the prediction, for purposes of recommending a weld as illustrated in block 210. The weldability prediction may be transmitted to the reporting engine 112 for performing a weld process schedule recommendation” (Sohmshetty [0080] and [0041]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system and components in the cited references with the prediction and various data sources in Shomshetty. Doing so would enable a “[w]eldability server 108 may have installed a number of software engines for generation and transmission of weldability predictions and recommendations to a general user (e.g., at terminal 102 c). Prediction engine(s) 110 may use predictive logic, based on welding prediction data (e.g., historical welding data), to determine one or more weldability predictions.” (Shomshetty [0041]). 

While the cited references teach the limitations of claim 32 and predictions, they do not explicitly teach: “predict a remaining life of a consumable tool” on lines 26-27. Daniel discloses the claim limitations, teaching: a “welding job sequencer component 302 [that] uses a welding sequence that can include a replenishment of a consumable. The welding sequence can be created or edited to include a replenishment of a consumable for at least one of a welding work cell, a welding equipment, among others. For instance, a replenishment of a consumable can be included with a welding sequence after a period of time, wherein the period of time is estimated based on the duration the welding equipment is used (e.g., estimate the use of consumables). Thus, a welding environment, welding system, and/or welding work cell can be evaluated in real time or from collected real time data and identify data to determine a replenishment of a consumable. Moreover, the welding sequence can include a step to replenish the consumable based on estimations of the consumable remaining and/or real time monitoring of the consumable.” (Daniel [0100]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the system and components in the cited references with the consumables estimate in Daniel. Doing so would enable a “[w]elding system 300 … that is configured to monitor a welding process and/or a welding operator in real time. For instance, the welding process is monitored in real time to detect at least one of a welding parameter …, a welding schedule parameter …, a weld on a workpiece as the weld is created, a movement of an operator, a position of a welding tool, a position or location of a welding equipment, a position or location of an operator, sensor data …, and the like” (Daniel [0069]). Wherein the welding system comprises of a check point component, a welding job sequencer component, a weld score component, and an input component (as depicted in Figs. 3 and 7), among other components, that can cooperatively communicate with each other to ensure a quality weld and a quality operator performance with adequate consumables.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Hampton (U.S. Pat. App. Pre-Grant Pub. No. 2009/0200281): describing a neural network for analyzing the welding and determining a pattern for the welding, with “the 
Daniel et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2011/0114615): describing analysis and monitoring of a welding process and technique to determine the weld quality and if there are any defects in the weld. Wherein the determination is based on computations involving welding parameters such as voltage and current from a plurality of welding devices.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121